Citation Nr: 0303555	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  01-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the right hand with fracture to the third 
metacarpal, status post reconstruction with residuals with 
degenerative joint disease by X-ray; post operative right 
head of third metacarpal periarticular osteophytes, loose 
bodies and nonunion currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 RO decision in 
Winston-Salem, North Carolina, which confirmed and continued 
a 10 percent rating for a service-connected gunshot wound of 
the right hand with a fracture to the third metacarpal, 
status post reconstruction with residuals with degenerative 
joint disease by X-ray.


FINDINGS OF FACT

1.	All development has been accomplished and all relevant 
evidence necessary for
an equitable disposition of the appeal has been obtained. 

Residuals of a gunshot wound of the right hand with fracture 
to the third metacarpal is manifested by sharp pain and 
weakness; the right hand; the third metacarpal is not 
ankylosed nor is it productive of symptoms analogous to 
ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound of the right hand with fracture 
to the third metacarpal have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5226 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examination, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the December 
2000 rating decision, the July 2002 rating decision, in the 
June 2001 statement of the case, the February 2002 and the 
November 2002 supplemental statements of the case, and a VA 
letter to the veteran dated in April 2001 have provided the 
veteran with sufficient information regarding the applicable 
regulations.  The veteran and his representative have 
submitted written arguments and testimony.  The rating 
decisions, statement of the case and supplemental statements 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

Service medical records dated October 1968 indicate that the 
veteran was shot in his right hand in May 1968 and that there 
was tendon and nerve damage in the hand.  An April 1969 
notation was to the effect that the gun shot wound involved 
the head of the third metacarpal.  There was full range of 
motion with only minor discomfort.  The examiner remarked 
that the hand was "good and functional".  No surgery was 
required.  The separation physical examination noted a 
gunshot wound laceration of the right hand.

During a September 1969 VA neurological examination, the 
veteran gave a history of a gunshot wound of the right hand 
with a fracture of the right third metacarpal bone.  He 
complained of occasional pain in his right hand during cold 
weather.  On physical examination there was no evidence of 
muscle damage or muscle loss.  There were no gross motor or 
sensory abnormalities evident.  The reflexes were equal, 
active and physiological and no abnormal reflexes were noted.  
The diagnosis was no neurological disorder at the time.  

During a September 1969 VA examination, the veteran reported 
gunshot wounds to the right hand.  He stated that the site of 
the gunshot wound was quite painful in cold weather and that 
his hand tended to get tired more easily than normal.  He 
also reported that in the morning his fingers were usually 
stiff.  Physical examination of the right hand, revealed a 
scar on the dorsum of the hand over the distal portion of the 
second metacarpal bone.  The scar measured 1 x 1/8 inch and 
was not tender.  There was no evidence of a bony deformity at 
the time.  There was another scar 1 1/2 x 1/8 inch transversely 
across the metacarpophalangeal joints of the index and middle 
fingers of the right hand.  The scar was also well healed, 
nontender or adherent.  All fingers of the hand had full 
flexion and extension, and there was no evidence of atrophy.  
The diagnoses were, residuals of gunshot wound, right hand, 
symptomatic, as described, with no limitation of motion; no 
evidence of muscle damage detected; old fracture of the right 
third metacarpal secondary to residuals of a gunshot wound.  
An X-ray study of the right hand was completed in September 
1969 and it revealed an old healed fracture with 
fragmentation involving the distal end of the third 
metacarpal.  There was mild roughening about the third 
metacarpal phalangeal joint.  

In an October 1969 rating decision, service connection was 
granted for residuals of a gunshot wound to the right hand 
with a fracture of the third metacarpal.  The rating was 
based on the service medical records and the findings of the 
September 1969 VA medical examinations.  The rating action 
noted that cold weather caused painful motion,

In a statement dated March 2000, the veteran reported that he 
chipped a bone in his right hand which caused pain and 
numbness.  He further claimed that his condition had 
worsened.

In March 2000 an X-ray study was done on the veteran's right 
hand.  The diagnostic impression was probable traumatic 
change at the third metacarpophalangeal joint.  Minimal 
degenerative changes at the base of the thumb and no definite 
acute process.

During an April 2000 VA examination, the veteran complained 
of a sharp lancinating pain in his right hand.  He explained 
that the pain occurred when he reached for something by 
extending his arm, hand and fingers on the right side.  It 
happened about two to three times per week and the pain shot 
up his fingers, up through his hand and up through his 
forearm.  He had throbbing and aching in his right hand 
during cold or wet weather.  When he did repetitive motions 
with his right hand, such as lifting things or putting things 
on shelves, he experienced aching and pain.  On physical 
examination of the right hand, the examiner noted a 5 
centimeter crescentic scar over the first metacarpal bone 
distally.  There was obvious deformity of the distal third 
metacarpal and the third metacarpal phalangeal joint on the 
right hand.  He also noted that the third finger on the right 
hand had ulnar deviation which was 5 degrees greater than 
ulnar deviation at the proximal interphalangeal joint (PIP) 
of the middle finger of the left hand when compared.  The 
veteran was unable to fully extend the middle finger of the 
right hand.  The finger lacked 10 degrees of extension.  
There was full flexion of all the fingers and full extension 
of all the other fingers of the right hand.  He lacked 15 
degrees of extension of the right PIP joint.  There was full 
flexion of all the fingers and full extension of all the 
other fingers as well.  When he made a fist, the fingers of 
the right hand could touch the palmar crease.  The right hand 
was approximately the same strength as the left hand which 
more likely than not indicated a slight degree of decrease in 
strength since the right hand is the dominant hand.  The 
diagnosis was a gunshot wound of the right hand with a 
fracture to the third metacarpal, status post reconstruction 
with residuals with degenerative joint disease by X-ray. 

An unretouched VA photograph of the right hand with markings 
to indicate the site of the fracture, dated in April 2000 is 
included in the claims folder.

VA outpatient progress notes dated September 2000 to April 
2002 reflect treatment for increasing pain in the veteran's 
right hand from a gunshot wound.  In a VA progress note dated 
October 2001 the veteran complained of shooting pain from the 
metacarpophalangeal joint to the forearm accompanied by 
weakness when lifting or grasping heavy objects.  The 
diagnosis was osteophytic changes and bony fragments 
secondary to the gunshot wound which were most likely the 
cause of his hand pain.   

In a statement dated June 2001, the veteran requested that 
his service-connected disability be rated as 50 percent 
disabling.

In August 2001, a hearing was held before a hearing officer 
at the RO.  At the hearing the veteran reiterated many of his 
assertions.  He testified that the pain in his right hand had 
increased over the years.  When he did a lot of activity with 
his hand it became aggravated  started to throb.  The pain 
would last between one to two hours and when this occurred he 
would massage his hand with a cream that contained aspirin.  
The cream alleviated some of the pain.  He took 800-milligram 
ibuprofen pills to help relieve the pain.  

According to an April 2002 operative report, the veteran 
underwent surgery for debridement of osteophytes, loose 
bodies and nonunion of the right third metacarpal.  The 
postoperative diagnosis was right head of third metacarpal 
periarticular osteophytes, loose bodies, and nonunion.  In a 
surgical orthopedic note dated July 2002, the veteran 
complained of minimal, intermittent pain relieved adequately 
with lodine.  Objective evaluation revealed that the right 
finger was non tender; flexion was 4+ compared to the left 
hand which was 5+; minimally delayed extension; no edema; and 
a well healed scar.  An X-ray study of the right hand showed 
significantly less osteophytes in the right long finger 
metacarpophalangeal joint, when compared to an October 2002  
X-ray study.    

Analysis

The veteran contends that his service-connected right hand 
disability is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

The RO has rated the veteran's right hand disability as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5226.
 
The right hand disability is rated under ankylosis of 
individual digits, specifically, Diagnostic Code 5226 of VA's 
Schedule of Rating disabilities.  See 38 C.F.R. § 4.71a.  By 
regulatory amendment effective August 26, 2002, changes were 
made to the schedular criteria for evaluating the 
musculoskeletal system, ankylosis and limitation of motion of 
the digits of the hands.  Where the law or regulations 
governing a claim change while the claim is pending, as in 
the veteran's case, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Inasmuch as the veteran has been provided with both the old 
and the revised regulations, and the RO has rated the 
disability under both regulations, the Board may proceed in 
making a determination.  In deciding such case, the Board 
must determine whether the previous or revised version is 
more favorable to the veteran.  However, if the revised 
version is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of the 
change, and the Board must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  See 38 U.S.C.A. § 5110(g); see also VAOPGCPREC 
3-2000 (2000).

In the veteran's case, neither version is more advantageous 
to the veteran in that the criteria for evaluating ankylosis 
of the long finger, are identical in both the old and revised 
versions.  See 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2001 
& 2002). Hence, there is no due process bar for the Board to 
proceed with the appeal.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The veteran is rated under Diagnostic Code 5226, (ankylosis 
of the middle finger) based on the fact that the actual 
injury to the right hand mainly encompassed the right third 
finger.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20. 

The veteran complained of throbbing and aching in his right 
hand as well as weakness when lifting or grasping heavy 
objects.  He also complained of sharp, shooting pain from the 
metacarpophalangeal joint to his forearm.  However, the 
currently assigned 10 percent rating is the highest available 
under Diagnostic Code 5226, and this is for ankylosis of the 
long (middle) finger.  It is apparent that there is no 
ankylosis of the finger. And that the rating is based on 
functional loss due to pain.  In this case, recent medical 
data notes only minimal, intermittent pain. The veteran's 
overall right hand disability, including pain and weakness, 
only warrants a 10 percent rating.

The Board also finds that the veteran's right hand fracture 
is not so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
right hand disability has not necessitated frequent periods 
of hospitalization or resulted in marked interference with 
his employment.




ORDER

Entitlement to an increased rating for residuals of a gunshot 
wound of the right hand with fracture to the third 
metacarpal, status post reconstruction with residuals with 
degenerative joint disease by X-ray; post operative right 
head of third metacarpal periarticular osteophytes, loose 
bodies and nonuniona fracture of the right hand is denied.



____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

